In an action for an accounting, plaintiff appeals (1) from an order of the Supreme Court, Queens County, dated February 10, 1975, which granted, with prejudice, defendant’s motion to dismiss the amended complaint and (2) as limited by its brief, from so much of a further order of the same court, dated February 20, 1975, as, upon reargument, adhered to the original determination. Appeal from the order dated February 10, 1975 dismissed, as academic. That order was superseded by the order which granted reargument. Order dated February 20, 1975 reversed insofar as appealed from, and defendant’s motion denied. Defendant’s time to answer the amended complaint is extended until 10 days after service upon him of a copy of the order to be entered hereon, together with notice of entry thereof. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. In the present action for an accounting of the assets of a partnership entered into by defendant and plaintiff’s testator, the complaint, as amended pursuant to Special Term’s order dated November 19, 1974, sets forth facts sufficient to apprise the defendant of the underlying claim. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.